DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claim(s) 1-11, 13-17, 20, 22, 27, and 31 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 1 with special attention given to the limitation claiming “the sacrificial anode comprises an opening in fluid communication, during use, with the first conduit and the second conduit… and a visual indicator positioned at least partially between the sacrificial anode and an edge of the collar body, wherein the visual indicator provides, during use, a visual signal regarding an extent of a dissolution of the sacrificial anode, and wherein the visual indicator comprises a second opening in fluid communication, during use, with the first conduit and the second conduit”. The closest prior art is Fauth et al (US 3,794,574) and Argyle et al (US 5,127,433). Fauth teaches a sacrificial anode comprises an opening in fluid communication, during use, with the first conduit and the second conduit (see e.g. abstract of Fauth). However, the system of Fauth does not include a visual indicator positioned at least partially between the sacrificial anode and an edge of the collar body. While there are systems that include a visual indicator 

The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 17 with special attention given to the limitation claiming “conveying the corrosive fluid through an opening of a sacrificial anode and a visual indicator positioned at least partially in the collar body… providing a visual signal of an extent of a dissolution of the sacrificial anode using the visual indicator”. The closest prior art is Fauth et al (US 3,794,574) and Argyle et al (US 5,127,433). Fauth teaches a sacrificial anode comprises an opening in fluid communication, during use, with the first conduit and the second conduit (see e.g. abstract of Fauth). However, the system of Fauth does not include a visual indicator positioned at least partially between the sacrificial anode and an edge of the collar body. While there are systems that include a visual indicator comprises a second opening in fluid communication, during use, with the first conduit and the second conduit (see e.g. abstract of Argyle), these indicators are for the protected structure, and not for a protective anode. There is no teaching or motivation that makes including a visual indicator comprises a second opening in fluid communication, during use, with the first conduit and the second conduit for the anode obvious. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795